Kupperstock v Kupperstock (2018 NY Slip Op 05456)





Kupperstock v Kupperstock


2018 NY Slip Op 05456


Decided on July 25, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 25, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
SANDRA L. SGROI
HECTOR D. LASALLE
VALERIE BRATHWAITE NELSON, JJ.


2014-10799
 (Index No. 29066/10)

[*1]Catherine Kupperstock, respondent, 
vArie Kupperstock, etc., appellant.


Koss & Schonfeld, LLP, New York, NY (Simcha D. Schonfeld of counsel), for appellant.
Windels, Marx, Lane & Mittendorf, LLP, New York, NY (Robert D. Mercurio of counsel), for respondent.
In an action, inter alia, to cancel and discharge a mortgage, the defendant appeals from an order of the Supreme Court, Queens County (Allan B. Weiss, J.), entered September 18, 2014. The order, insofar as appealed from, denied that branch of the defendant's motion which was for summary judgment dismissing the complaint.

DECISION & ORDER
Motion by the plaintiff, inter alia, to dismiss the appeal on the ground that the right of direct appeal therefrom terminated upon the entry of a judgment of the same court entered August 9, 2016. By decision and order on motion of this Court dated October 14, 2016, that branch of the motion which is to dismiss the appeal from the order was held in abeyance and referred to the panel of Justices hearing the appeals for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, and upon the argument of the appeals, it is
ORDERED that the branch of the motion which is to dismiss the appeal from the order is granted; and it is further,
ORDERED that the appeal is dismissed, with costs.
The appeal from the order must be dismissed because the right of direct appeal therefrom terminated with the entry of the judgment in the action entered August 9, 2016 (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal and cross appeal from the judgment (see Kupperstock v Kupperstock, _____ AD3d _____ [Appellate Division Docket No. 2016-09835; decided herewith]; see also CPLR 5501[a][1]; Matter of Aho, 39 NY2d at 248).
LEVENTHAL, J.P., SGROI, LASALLE and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court